Title: From Thomas Jefferson to Benjamin Henry Latrobe, 18 July 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Washington July 18. 06.
                        
                        Another reporting day has come about, and by mr Lenthall’s report I find the stone work falling more &
                            more behind and keeping back the work of the Carpenters & Plaisterers. instead of 6. stone cutters, which might have
                            sufficed at the date of my former letter, 12. at least will now be necessary, & every days delay of their arrival must
                            still add to the number to be sent on. price must not be regarded, but such offers must be made as will engage them to
                            come on. rather than fail we must bear their travelling expences, & let their wages begin from the time they leave
                            Philadelphia. I understand too from mr Lenthall that the Quarriers are likely to fail as to some particular stones of great
                            dimensions, the want of which, if not obtained by a certain period, will stop the whole work. for this I know of no remedy
                            but your presence.   mr Lenthall wrote to you for wire screens for 2. windows for the Dining room. add 4. more if you
                            please for my bed-room & it’s appendage rooms. I leave this without fail on Monday next. Accept my salutations &
                            assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    